Exhibit 10.1

 

PERSONAL EMPLOYMENT AGREEMENT

 

Signed and entered on the 18th day of the month of November 2018

 

By and Between:

 

My Size Israel 2014 Ltd.,

I.D. No. 515036895

Of 3 Arava St., Airport City

(the “Employer” and / or the “Company”)

of the one part;

And

 

Ronen Luzon I.D. No. 027837020

Of 17 Hamitzpe St., Shoam

(the “Employee”)

 

of the second part;

  

Whereasthe Company is a subsidiary of My Size Inc., a Delaware corporation, (the
“Parent”), and is engaged in developing unique measurement technologies based on
algorithms with applications in a variety of areas for smartphone and tablet
apps market.; and

 

Whereasthe Employee is a co-founder of the Parent, a shareholder and serves as a
Director of the Parent; and

 

Whereasas of March 1, 2017 (the “Commencement Date”) the Employee has been
employed by the Company as a CEO (the “Position”); and

 

Whereasthe Company is interested in continuing to employ the Employee in the
Position and the Employee is interested to continue to be employed by the
Company in the Position; and

 

Whereasthe Position is a management position, which requires a special degree of
personal trust as provided in clause 30(a)(5) of the Work and Rest Hours Law,
1951 (the “Hours Law”); and

 

WhereasThe Employer and the Employee (the “Parties”) desire to enter in writing
the terms and conditions of the Employee’s employment, as set forth in this
agreement (the “Agreement”).

  

Therefore the parties hereto agree as follows:

 

1.Recitals

 

1.1.The preamble to this Agreement, including the declarations constitute an
integral part hereof, and are considered as the conditions of the Agreement.

 

1.2.The headings in this Agreement are for convenience only and are not to be
used to interpret or construe its provisions.

 

1.3.All words used in this Agreement and its appendixes in masculine include
feminine, unless the specific context of the Agreement requires otherwise.

  

1

 

 

The Position

 

1.4.The Employee shall be employed by the Employer in the duties of the
Position, as described above. In carrying out his Position, the Employee shall
be responsible for the management of the Company and shall perform the duties
and authorities of the Position, as shall from time to time be delegated or
assigned to him by the Board of Directors of the Company (the “Board”). The
Employee shall report, as and when requested, to the Board.

 

1.5.The Employee’s employment and employment terms are subject to any legally
required approvals, including, but not limited to, the Board, the sub-committee
and the shareholders, as the case may be.

 

2.Employee’s Undertakings and Declarations

 

2.1.The Employee undertakes that, in order to duly fulfill the duties of the
Position, he shall devote his time, and his desire, know-how, efforts, expertise
and talents required for the proper performance thereof and he shall act with
loyalty and dedication in order to maintain the property and rights of the
Company.

 

2.2.The Employee warrants that in performing his duties he will act in
accordance with the policies of the Company and/or in accordance with specific
instructions and approvals of the Board.

 

2.3.The Employee hereby undertakes to act in accordance with the Employer’s
safety regulations in effect from time to time, including the Employer’s anti
sexual-harassment regulations.

 

2.4.The Employee is aware and he hereby declares that his Position is a
management position, that requires a special degree of personal trust, as well
as requires him to perform activities at irregular hours and that, as provided
in clause 30(a)(5) of the Hours Law.

 

2.5.The Employee confirms and declares that he has been informed that the use of
the computer and/or the electronic mailbox he was provided by the Employer is
solely for purposes of his work and he may not use them for private purposes.
The Employee confirms and declares that he been advised that he may make limited
and reasonable use of the internet network also for private purposes. The
Employee further declares that he has been advised that, in order to maintain a
safe working environment, for the purposes of data security and in order to
protect the Employer’s interests, data and information, the Employer conducts,
from time to time, monitoring, maintenance and backup activities with respect to
the use of the internet network, as well as the data stored on the Employer’s
servers and email boxes, and as those means are provided to the Employee for the
purpose of fulfilling his Position; the Employee declares that such actions by
the Employer shall not be considered an infringement of his privacy. In the
event of the occurrence of an irregular incident, in which a reasonable
suspicion arises that the Employer has been compromised, in respect of an
unauthorized act carried out by one of the Employer’s employees or an act that
exposes the Employer to a law suit filed by any entity whatsoever, the Employer
will conduct an investigation of the incident and, as required, will be entitled
to carry out examinations and monitoring of the Employee’s personal computers
and/or emails.

  

2

 

 

2.6.The Employee confirms and declares that during or as a result of his
employment he has provided and/or shall provide to the Employer, personal and
private information about him, such as CV, employment terms and conditions,
personal data, medical data, bank account information, biometric data as well as
possible additional information (the “Private Information”). The Employee
further confirms that he has been informed that such Private Information is
collected, held and processed by the Employer and/or someone on its behalf
during his employment, for the purposes of the ordinary course of business,
including managing human resources and payroll by the Employer and the Employee
confirms that the abovementioned shall not be considered an infringement of his
privacy. In addition, the Employee confirms and declares that he has been
informed and hereby expressly agrees that the Employer will be entitled to
transfer the Private Information (in whole or in part) as part of the Employer’s
needs as mentioned above, to the following: (a) Public Entities as defined in
the Privacy Protection Act - 1981; (b) Entities related to the Employer, in
Israel and abroad, including, but not limited to, any parent Employer,
subsidiary, or affiliate of the Employer; (c) Legal advisors and tax consultants
of the Employer, as well as external entities that provide services of managing
human resources and payroll to the Company; (d) Third parties in the framework
of any legal or economic due diligence; (e) Other entities that are not
mentioned in sections (a) to (d) above, subject to a prior written notice of the
Company addressed to the Employee concerning its intention to disclose any
information about the Employee provided that the Employee does not oppose such
delivery of information within seven (7) days after receiving such notice from
the Employer. Such notice shall include the specific name of the entity and the
purpose for which the Employer is willing to deliver such information.

 

2.7.The Employee hereby undertakes that, during the term of his employment, he
shall not engage, or be involved with, any additional and/or other work without
the prior written consent of the Company.

 

2.8.The Employee hereby warrants and represents that he is in a condition of
good health and fit for working and that he does not suffer from any disability
that might limit his ability to act in the Position and that the Employee will
inform the Employer regarding any change that may occur regarding his state of
health.

 

2.9.The Employee hereby undertakes that upon termination of the employment of
the Employee by the Employer for any reason whatsoever, whether at the
initiative of the Employee or of the Employer, the Employer shall relinquish his
Position in an orderly manner according to a procedure to be determined, and
will turn over all matters under his care to whomever the Employer shall
determine, in a manner which shall enable such person to continue with the
performance of the Position in an orderly manner.

 

2.10.The Employee undertakes, that upon the termination of his employment with
the Employer, for any reason whatsoever, the Employee will return any asset,
equipment, Employer’s documents, that may be in the Employee’s possession, and
that the Employee will not have any right of lien in respect of any asset or
property belonging to the Employer.

 

3.Salary and Employment Benefits

 

3.1.Working days and hours

 

3.1.1.The Employee shall work on a full time basis, at least forty-two (42)
hours per week; the weekly day of rest of the Employee shall be Saturday.

  

3

 

 

3.1.2.The working hours shall be as may be required in accordance with his
Position and tasks and the Employee acknowledges that he will be required to
work overtime.

 

3.1.3.As the terms of the Employee’s employment do not allow the Company to
supervise his work and rest hours, at least a substantial part of the working
hours, the Company cannot manage and record his work and rest hours in the
attendance recording system. The pay slip of the Employee will contain an
appropriate comment on the subject in accordance with the applicable law.
Notwithstanding, the Employee shall report his attendance whenever possible.

 

3.2.Salary

 

3.2.1.In consideration for work carried out during a full month, the Employee
shall receive a monthly salary in the amount of NIS 50,000 (gross) (the
“Salary”).

 

3.2.2.According at Section ‎2.4 the Employee acknowledges that the provisions of
the Hours Law will not apply to the Employee and the Employee shall not be
entitled to compensation for the necessity to work on irregular hours, overtime,
and on weekly rest days, other than his Salary. The Employee confirms and
declares that his Salary and his term of employment were determined based on the
aforesaid.

 

3.2.3.The Company shall pay the Employee the Salary by the ninth (9th) day of
each month for the previous month.

 

3.2.4.The Employee shall bear all governmental taxes and other payments which
every employee is required to pay according to law.

 

3.2.5.The Employee hereby approves that the Company shall be entitled to set off
from the Employee’s Salary any debt the Employee owes and/or may owe to the
Company (the “Debt”), subject to the Company informing the Employee in writing
of the Debt, and the Employee has not explicitly in writing objected to the Debt
within three (3) days of the Company’s notice.

 

3.3.Bonuses

 

The Employee may be eligible to bonuses, all subject to Company’s policy on this
matter.

 

3.4.Annual Leave

 

3.4.1.The Employee shall be entitled to twenty-five (25) working days as paid
annual leave.

 

3.4.2.The timing of the Employee’s leave will be coordinated with the Company.

 

3.4.3.The Employee can accumulate his annual leave days up to fifty (50) days.

 

3.4.4.The redemption of annual leave days shall be in accordance with the Annual
Leave Law, 5711-1951, and only upon termination of Employee’s employment with
the Company.

 

3.5.Sick Leave

 

3.5.1.The Employee shall be entitled to sick leave, according to the provisions
of the Sick Pay Law, 1976, as long as he provides the Company an appropriate
medical confirmation and is not paid for the sick leave money from the National
Insurance Institute and/or pension insurance and/or from any other party. On an
ex-gratia basis, the Employee shall be entitled to his full Salary as of the
first (1st) day of illness.

  

4

 

 

3.5.2.The Employee may accrue up to ninety (90) days of sick leave. Accrued sick
leave days are not redeemable, and the Employee will not be entitled to any kind
of payment for unused sick days.

 

3.6.Convalescence

 

The Employee shall be entitled to convalescence payment according to the
applicable law.

 

3.7.Pension Scheme and Severance pay

 

3.7.1.On the Effective Date, the Employee is insured and will continue to be
insured by the Company in a managers’ insurance policy of “Clal Bituach”
(“Pension Scheme”), as of his choice.

 

3.7.2.The payments for the Pension Scheme will continue to be based on the
Employee’s Salary as set forth in Section ‎3.2.1 above and shall not include any
other benefits and/or additional compensation, such as incentives of any kind.
In the event that the Employee shall choose to insure his Salary in more than
one pension program, in any event, the insured salary in all such programs shall
not exceed the Employee’s Salary as set forth in Section ‎3.2.1 above.

 

3.7.3.Should the Employee choose to continue to insure his Salary, fully or
partially, in a managers’ insurance policy, the Company will pay to such policy
an amount equal to 14.83% of the part of the Salary insured in the managers’
insurance policy: 8.33% for severance payments and 6.5% for both pension
component and disability insurance to cover 75% of the Salary insured in the
managers’ insurance policy, subject to the pension component being no less than
5%. In the event that the cost of the disability insurance will be higher than
1.5%, the Company shall bear such costs, subject to the pension component
together with a disability component being of a maximum cost of 7.5%

 

3.7.4.Should the Employee choose to insure his Salary, fully or partially, in a
pension fund, the Company will pay to such fund an amount equal to 14.83% of the
part of the Salary insured in the pension fund: 8.33% for severance payments and
6.5% for pension component.

 

3.7.5.In addition, the Company will continue to deduct from the Employee’s
Salary an amount equal to 6% for the Employee’s part of the Pension Scheme to be
forwarded to the Pension Scheme, and the Employee hereby approve such deduction.

 

3.7.6.The Company’s contributions to the Pension Scheme for severance component
of 8.33% shall be in lieu of 100% of the severance compensation according to
clause 14 of the Severance Pay Law, 1963.

 

3.7.7.The Parties hereby declare that they wish to continue to adopt all the of
the terms and conditions detailed in the general approval of the Minister of
Labor regarding payments by employers to a pension fund and insurance fund in
lieu of severance pay (the “General Permit”), in accordance with section 14 of
the Severance Pay Law, 1963, attached as Appendix A to this Agreement, as will
be updated from time to time. These terms and conditions oblige the Parties to
this agreement. For the avoidance of doubt, it is hereby clarified that the
above conditions do not derogate from the rights and/or benefits granted to the
Employee in accordance with this Agreement.

  

5

 

 

3.7.8.The Company waives all rights for return of the sums paid by it to the
Pension Scheme for severance, unless the Employee’s right for severance was
denied by court ruling under clauses 16-17 to the Severance Pay Law, 1963 or in
the event that the Employee withdrew monies from the Pension Scheme without
“Entitling Event”, as defined by the General Permit.

 

3.7.9.The Employee shall bear all applicable taxes for any of the Employer’s and
the Employee’s contributions to the Pension Scheme exceeding the maximum amount
exempt from income tax for such payments

 

3.7.10.The Employee hereby warrants and represents that he fully approves the
aforesaid conditions detailed in this Section ‎3.7.

 

3.7.11.

 

3.8.Education Fund

 

3.8.1.The Employee will continue to be entitled to an education fund of his
choice in “Harel” (the “Education Fund”).

 

3.8.2.The contribution towards the Education Fund will be based on the Salary
set forth in Section ‎3.2.1 above.

 

3.8.3.The Employer’s monthly contributions shall be 7.5% and the Employee’s
monthly contributions shall be 2.5% (by way of withholding from the Salary).

 

3.8.4.The Employee shall bear all applicable taxes for any of the Employer’s and
the Employee’s contributions to the Education Fund exceeding the maximum amount
exempt from income tax for such payments

 

3.9.Additional Benefits

 

The Employee shall be entitled to a Company’s car, Company’s cell phone and
reimbursement for lunch expenses, all in accordance with the Company’s policy.

 

3.10.Expenses

 

The Employee shall be entitled to reimbursement from the Company for all
reasonable expenses and disbursements incurred by him in carrying out his duties
under this Agreement subject to Company’s policy, including any reasonable
expenses associated with traveling overseas (flights, accommodation and travel
insurance).

 

4.Term and Termination

 

4.1.The terms and conditions of this Agreement shall be in effect as of
September 1, 2018 (the “Effective Date”).

 

4.2.Without derogating from the aforementioned, the Employee’s seniority shall
be calculated as of the Commencement Date.

 

4.3.The employment is for an unlimited period, and shall continue until the
termination of the Agreement as described below.

 

4.4.Each of the Parties will be allowed to terminate this Agreement, for any
reason, by giving the other party seventy-five (75) days prior written notice
(the “Notice Period”).

 

4.5.The Company has the right to determine whether, during the prior Notice
Period, the Employee shall continue to actually work for the Company or whether
the Company shall waive the actual work of the Employee during such period, all
without derogating from the Employee’s right to receive a payment in lieu of
notice period, according to law.

  

6

 

 

4.6.In the event that the Employee terminates his employment without providing
prior notice, the Company may deduct the amount equal to the Salary to which the
Employee would have been entitled had he continued to work during the Notice
Period from his Salary or from any other sum due to the Employee.

 

4.7.Notwithstanding anything to the contrary herein, and without derogating from
the causes of action available under the law, the Company may terminate this
Agreement at any time during the term of this Agreement, without prior notice
(or payment in lieu of such), in any of the following events (each cause for
such termination, pursuant to the following and/or any applicable law shall be
referred herein as: “Cause”):

 

4.7.1.The Employee has been convicted of a criminal offence involving moral
turpitude;

 

4.7.2.The Employee has acted in bad faith and/or acted dishonestly and/or
disloyally and/or has provided a false report and/or caused the Company
malicious damage and/or broke the discipline code;

 

4.7.3.The Employee has breached Chapter ‎5 and/or Appendix B of this Agreement.

 

5.Loyalty, Confidentiality, Proprietary Information and Non-Competition

 

Concurrently with the execution of this Agreement, the Employee shall sign the
Loyalty, Confidentiality, Intellectual Property and Non-Compete undertaking
attached hereto as Appendix B to this Agreement, such letter of undertaking
shall form an integral part of this Agreement.

  

6.Miscellaneous

 

6.1.This Agreement constitutes the entire understanding between the Parties,
both oral and written, in relation to the employment of the Employee by the
Company and this Agreement supersedes any previous agreements and
understandings, whether explicit or implied, existing between the Parties prior
to their signature hereof. As of signature hereunder, Parties shall only be
subject to this Agreement. Any change and/or addition to this Agreement, in
writing or in conduct, will not be valid unless drafted in writing and signed by
the Parties.

 

6.2.The Employer is not a member of any employers union and provisions of any
agreement and/or collective agreement shall not apply to the relations between
the Parties, and such relations shall be governed solely by the provisions of
this Agreement.

 

6.3.The payments according to the Agreement constitute the full consideration
for all of Employee’s undertakings towards the Company and that he does not
have, nor will have, any right to any additional payment of any kind whatsoever,
whether monetary or its equivalent.

 

6.4.The Company shall be entitled to transfer its rights under this Agreement to
another company and/or person, provided that such transfer shall not prejudice
the rights of the Employee as detailed in this Agreement and such transfer shall
not give rise to a cause for resignation which will award him severance.

 

6.5.Upon termination of employment relations, the Company shall be entitled to
offset from any amount due to the Employee the total amount of monetary Debts
owed by the Employee to the Company. By signing this Agreement the Employee
gives an irrevocable instruction to the Company to deduct and/or offset from any
amount due to him from the Company upon termination of the employment relations,
all his Debts to the Company and he also undertakes to sign any document
required on the date of termination of the employment for the purpose of
allowing the Company to collect the all of the Employee’s Debts.

  

7

 

 

6.6.Shall the Company waive its right to any of its rights as described in this
Agreement such waiver will not be used as precedent to that right or any other
right. It will not be referred to in the future either for cases that are alike
or similar.

 

6.7.This Agreement and the Employee’s employment shall be governed solely by the
laws of State of Israel and the competent Israeli labor courts shall have the
exclusive jurisdiction on all matters regarding the Employee’s employment.

 

6.8.The addresses of the Parties for the purposes of this Agreement shall be as
first written above. Any notice shall be delivered via certified mail and shall
be considered delivered to the other party at the earlier of receipt or
seventy-two (72) hours following the date of the post office authorization
regarding receipt.

 

6.9.The Employee confirms and declares that he had thoroughly read and
understood this Agreement and he had thus signed this Agreement with full
understanding of its content and significance.

 

In Witness Thereof the Parties Have Signed:

  

My Size Israel 2014 Ltd   /s/ Ronen Luzon Employer   Employee

  

8

 

 

Appendix A

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY

 

By virtue of my power under section 14 of the Severance Pay Law, 1963
(hereinafter: the “Law”), I certify that payments made by an employer commencing
from the date of the publication of this approval publication for its employee
to a comprehensive pension benefit fund that is not an insurance fund within the
meaning thereof in the Income Tax (Rules for the Approval and Conduct of Benefit
Funds) Regulations, 1964 (hereinafter: the “Pension Fund”) or to managers
insurance including the possibility of an insurance pension fund or a
combination of payments to an annuity fund and to a non-annuity fund
(hereinafter: the “Insurance Fund”), including payments made by him by a
combination of payments to a Pension Fund and an Insurance Fund, whether or not
the Insurance Fund has an annuity fund (hereinafter: the “Employer’s Payments”),
shall be made in lieu of the severance pay due to the said employee in respect
of the salary from which the said payments were made and for the period they
were paid (hereinafter: the “Exempt Salary”), provided that all the following
conditions are fulfilled:

 

(1)The Employer’s Payments -

 

(a) To the Pension Fund are not less than 141/3% of the Exempt Salary or 12% of
the Exempt Salary if the employer pays for its employee in addition thereto also
payments to supplement severance pay to a benefit fund for severance pay or to
an Insurance Fund in the employee’s name in an amount of 21/3% of the Exempt
Salary. In the event the employer has not paid an addition to the said 12%, its
payments shall be only in lieu of 72% of the employee’s severance pay;

 

(b) To the Insurance Fund are not less than one of the following:

 

(i) 131/3% of the Exempt Salary, if the employer pays for its employee in
addition thereto also payments to secure monthly income in the event of
disability, in a plan approved by the Commissioner of the Capital Market,
Insurance and Savings Department of the Ministry of Finance, in an amount
required to secure at least 75% of the Exempt Salary or in an amount of 21/2% of
the Exempt Salary, the lower of the two (hereinafter: “Disability Insurance”);

 

(ii) 11% of the Exempt Salary, if the employer paid, in addition, a payment to
the Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the Employee’s severance pay; In the event the employer has paid
in addition to the foregoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 21/3% of the Exempt Salary, the Employer’s Payments shall replace 100%
of the employee’s severance pay.

 

(2)No later than three months from the commencement of the Employer’s Payments,
a written agreement is executed between the employer and the employee in which -

 

(i) The employee has agreed to the arrangement pursuant to this approval in a
text specifying the Employer’s Payments, the Pension Fund and Insurance Fund, as
the case may be; the said agreement shall also include the text of this
approval;

  

(ii)The employer waives in advance any right, which it may have to a refund of
monies from its payments, unless the employee’s right to severance pay has been
revoked by a judgment by virtue of Section 16 or 17 of the Law, and to the
extent so revoked and/or the employee has withdrawn monies from the Pension Fund
or Insurance Fund other than by reason of an entitling event; in such regard
“Entitling Event” means death, disability or retirement at or after the age of
60.

 

(3)This approval is not such as to derogate from the employee’s right to
severance pay pursuant to any law, collective agreement, extension order or
employment agreement, in respect of salary over and above the Exempt Salary.

   



My Size Israel 2014 Ltd   /s/ Ronen Luzon Employer   Employee

    

9

 

 

Appendix B

 

Loyalty, Confidentiality, Non-Competition and Intellectual Property Undertakings

 

To:

My Size Israel 2014 Ltd

(the “Company”)

 

I, the undersigned, Ronen Luzon, I. D. No. 027837020, hereby declare, authorize
and undertake towards the Company, as follows:

 

1.Loyalty

 

1.1.I undertake to act in good faith and in a skilled and professional manner in
order to achieve the objectives of my employment and for the benefit of the
Company, and I undertake to divulge to the Company, any item of news and to hand
over any document related to its business, that will come into my possession as
a result of my position in the Company.

 

1.2.I undertake to exercise practical and business consideration in the
fulfillment of my duties, aimed exclusively to benefit the interests of the
Company and I undertake to not be in a situation of a conflict between my
personal interests and the interests of the Company and I am aware of the fact
that the obligation of full disclosure applies to in respect of a personal
conflict that I may have in any matter related to the Company.

 

1.3.I undertake to not receive any hidden proceeds, including commissions,
rights and benefits of any kind whatsoever, as a result of my status in the
Company or arising therefrom, and even should I receive such proceeds, in a way
that I believe I am acting in good faith, that there is nothing improper in any
way of receiving such, and the Company will be entitled to receive the proceeds
or benefits or rights created or produced under these circumstances, in addition
to any other remedy or relief permitted under the law.

 

1.4.I undertake to refrain from transferring to myself and/or to anyone acting
on my behalf, directly and/or indirectly, business activities and/or business
opportunities that the Company is interested in within the ambit of the business
of the Company and/or its affiliated corporations, and this during the duration
of my period of employment and also for a period of twelve (12) months from the
date of the termination of my employment at the Company, unless I have received
prior written approval from the Company.

 

1.5.I undertake that during the period of my employment at the Company and also
for a period of twelve (12) months after the termination of my employment, I
will not approach, in any manner whatsoever, the Company’s customers and/or the
Company’s employees and/or the Company’s service providers and/or the Company’s
affiliated corporations (the “Entities Affiliated to the Company”) and neither
to anyone who was an Entity Affiliated with the Company during the last year of
my employment, in order to solicit them and/or encourage them to carry out any
work and/or to provide any service in the field of developing unique measurement
technologies for smartphone and tablet apps market and/or in order to solicit
them to terminate their engagement with the Company and/or with its affiliated
corporations. The above mentioned in this paragraph will not apply in the case
that the Company authorized such an engagement and/or approach as stated, in
advance and in writing.

  

10

 

  

2.Confidentiality

 

2.1.I recognize that as part of my employment with the Company, I may be exposed
to, have access to and be engaged in the development of any information or
knowledge directly or indirectly related to the Company’s business and/or
activity and/or products, including, without limitation, all data pertaining to
the Company’s technical, professional data, technological developments,
commercial/trade secrets, lists of customers and suppliers, price lists, method
of determining prices, the Company’s policy regarding its customers and
suppliers, methods of marketing and sales, financial information, training
methods of the Company’s employees, information pertaining to transactions
entered into or negotiated by the Company, security matters, and any technical,
commercial or other information related to the Company which I learned of and/or
came into my possession during or due to my employment (hereinafter: the
“Confidential Information”). The Confidential Information will not include:
information that is public knowledge through no wrongful act on my behalf;
information that has or will become part of my professional skills. I
acknowledge that the Company has received and may receive from time to time from
third parties, information that is confidential or proprietary to such third
party, as long as I received it as a result of my employment.

 

2.2.I acknowledge that the Confidential Information is a valuable and unique
asset of the Company’s business and that its use or disclosure would cause the
Company substantial loss and damages.

 

2.3.Accordingly, I hereby declare and undertake that, for the duration of my
employment and for an unlimited period of time after termination of my
employment, I shall maintain in absolute confidence and shall make no use and
shall not deliver, disclose or publish in any manner whatsoever the Confidential
Information.

 

2.4.I undertake not to make any self-use or other of the Confidential
Information in any manner whatsoever, whether for consideration or not, without
the prior written consent of the Company.

 

2.5.Upon the termination of my employment at the Company, for any reason
whatsoever, I undertake to return to the Company, without delay, any information
and/or software program that has come into my possession, including information
and/or software programs prepared by me. Likewise, I undertake to not keep any
photocopy and/or other form of copy of the information and the software in my
possession.

 

2.6.Upon the termination of the employer-employee relations, for any reason, I
hereby undertake to destroy any material, information, reports, forms or
anything else that I received from the Company or that I created for the
Company, including materials that I created for the Company’s customers and
which were saved or stored by me on my home computer and/or anywhere else that
is not the Company’s server and/or the Company’s computers.

  

11

 

 

3.Non-Competition

 

3.1.I undertake that during a period of twelve (12) months from the date of the
termination of employer-employee relations for any reason whatsoever, I will not
compete with the business of the Company and/or I will not work and/or I will
not be associated, whether for remuneration or nor for remuneration, whether as
an employee or whether as a self-employed, whether as a partner or whether as a
shareholder, whether as a consultant or whether in any other manner, in an
Israeli or foreign organization, that competes with the Company and that
engagement will reasonably give rise to the exposure of the Confidential
Information of the Company, and this will in all probability cause damage to the
Company. This limitation will apply throughout Israel and outside thereof, as
long as such organization competes with the Company and is interested in its
Confidential Information at the relevant time.

 

3.2.I take this undertaking upon myself out of the recognition of my rights to
work in my profession after the termination of employer-employee relations with
the Company, and also with the recognition of the right of the Company to
protect its vital business interests. The limitation period and the scope
thereof have been agreed upon between me and the Company, after I had taken into
account the totality of concurrences between me and the Company, the terms of my
Salary, and after I decided that my undertaking will not constitute an
unreasonable limitation to my capability to continue being employed in my
profession also outside of the Company’s field of operations.

  

4.Intellectual Property

  

4.1.It is hereby agreed that any patents, models, names or commercial marks,
copyright, as well as inventions, developments, enhancements or improvements, or
other intellectual property of any kind whatsoever, that were made, invented or
implemented by me, on my own and/or in conjunction with others, during the
course of my work at the Company, and due to my employment at the Company (the
“Intellectual Property”), will be the sole property and possession of the
Company.

 

4.2.I undertake to promptly disclose to the Company, any Intellectual Property
and to assist the Company, to the best of my ability, to materialize its rights
regarding the Intellectual Property and to sign any application or other
document that will be required by the Company in order to materialize its rights
and in order to register the Company as the owner of the above stated rights, as
long as I will not be obligated to bear any expenses whatsoever in this regard.

 

4.3.I am aware of the fact that I will not be eligible to a Service Invention,
as its meaning in the Patents Law, 1967 (the “Patents Law”), and such will not
be my property and the provisions of Article 132 (b) of the Patents Law will not
apply to me and to the Company, in such a manner that even if I dispatch a
notification to the Company regarding the Service Invention and even if the
Company does not respond to me within six (6) months – the Company will not be
considered, under any circumstances, as having waived the rights to such
invention.

 

4.4.I agree that I will not be entitled to any additional compensation and/or
royalties and/or payment of any kind whatsoever for any Intellectual Property
whatsoever, as defined above, over than the amounts paid by the Company,
including Salary and all the rest of the terms of my employment.

  

12

 

 

4.5.Without derogating from the generality of the above stated, I hereby
explicitly waive any right, claim, or demand related to the eligibility for any
payment, compensation or royalties related to any Intellectual Property,
including with respect of any claim for consideration regarding Service
Invention, under Article 134 of the Patents Law. I hereby declare that my Salary
and all the rest of the accompanying terms of my employment paid and/or granted
to me by the Company, constitute the full and final consideration for any
intellectual property that I am likely to develop and/or compose and/or achieve
by any other means as stated above in this letter of undertaking.

 

4.6.In addition, I hereby waive the right to assert any claim or demand
regarding the eligibility to receive royalties, compensation or rewards related
to intellectual property before the Compensation and Royalties Committee set up
at the Office of the Patents Registrar.

 

5.Miscellaneous

 

5.1.For purposes herein the term “Company” shall include the Parent and any
affiliates or subsidiaries of the Company.

 

5.2.I am aware of the fact that this letter of undertaking is an appendix to the
employment Agreement between me and the Company and it constitutes an
inseparable part thereof, to all intents and purposes.

 

5.3.My undertakings in accordance with the this letter of undertaking will also
apply in the case of the termination of employer-employee relations between the
Parties and also in the case of the termination and/or annulment of the
employment Agreement, to which this letter of undertaking constitutes an
appendix.

 

5.4.Despite the fact that the limitations detailed in this appendix are
acceptable to me and I find them to be reasonable under the circumstances, if,
in the event of, and for any reason whatsoever, a judicial instance will rule
that the limitations are unreasonable, but they would have been reasonable
should the terms and conditions have been altered, such as a change in the
wording, a shortening of the time period, a reduction in the scope of the
fields, and such other changes, then such changes will obligate me and the
Company as if such were agreed between us from the outset, in such a manner that
the validity of this document will be upheld.

 

5.5.I acknowledge that this appendix constitutes my independent undertakings
with regard to that stated in the appendix. Without derogating from the
aforementioned, I acknowledge that any claim and/or demand and/or argument which
I have and/or may have against the Company shall not constitute protection
against the fulfilment of my obligations under this appendix.

 

5.6.Nothing in this document shall be deemed to derogate from any remedy and/or
right available to the Company as prescribed by law.

  

Ronen Luzon   November 18, 2018   /s/ Ronen Luzon Name of the Employee   Date  
Signature

  

13

